UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary proxy statement. ¨Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). ýDefinitive Proxy Statement. ¨Definitive Additional Materials. ¨Soliciting Material Pursuant to § 240.14a-12. Microchip Technology Incorporated (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4) Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB controlnumber. MICROCHIP TECHNOLOGY INCORPORATED NOTICE OF ANNUAL MEETING OF STOCKHOLDERS August 17, 2007 TIME: 9:00 a.m. Mountain Standard Time PLACE:Microchip Technology Incorporated 2355 West Chandler Boulevard, Chandler, Arizona 85224-6199 ITEMS OF (1) To elect five directors to serve until the next annual meeting of stockholders or until their BUSINESS: successors are elected and qualified. (2) To approve an amendment to the Internal Revenue Code Section 162(m) performance measures under our 2004 Equity Incentive Plan in order to allow us to recognize quarterly as well as annual performance measurements, to set performance measurements in percentage terms as well as in dollars, and to use both Generally Accepted Accounting Principles (“GAAP”) and non-GAAP measures to establish performance measures and properly align employee rewards with stockholder goals. (3) To ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm of Microchip for the fiscal year ending March 31, 2008. (4) To transact such other business as may properly come before the annual meeting or any adjournment(s) thereof. RECORD Holders of Microchip common stock of record at the close of business on June 21, 2007 are DATE: entitled to vote at the annual meeting. ANNUAL Microchip’s 2007 Annual Report, which is not a part of the proxy soliciting material, is REPORT: enclosed. PROXY: It is important that your shares be represented and voted at the annual meeting.You can vote your shares by completing and returning the proxy card sent to you.Stockholders who hold their shares in “street name” may also have a choice of voting their shares over the Internet or by telephone.If Internet or telephone voting is available to you, voting instructions are printed on the proxy card sent to you.You can revoke your proxy at any time prior to its exercise at the annual meeting by following the instructions in the accompanying proxy statement. J. Eric Bjornholt Secretary Chandler, Arizona July 9, 2007 MICROCHIP TECHNOLOGY INCORPORATED 2355 West Chandler Boulevard Chandler, Arizona 85224-6199 PROXY STATEMENT You are cordially invited to attend our annual meeting on Friday, August 17, 2007, beginning at 9:00a.m., Mountain Standard Time.The annual meeting will be held at our Chandler facility located at 2355West Chandler Boulevard, Chandler, Arizona 85224-6199. We are providing these proxy materials in connection with the solicitation by the Board of Directors (the “Board”) of Microchip Technology Incorporated (“Microchip”) of proxies to be voted at Microchip’s 2007 annual meeting of stockholders and at any adjournment(s) thereof. Our fiscal year begins on April 1 and ends on March 31.References in this proxy statement to fiscal 2007 refer to the 12-month period from April 1, 2006 through March31, 2007, and references to fiscal 2006 refer to the 12-month period from April 1, 2005 through March 31, 2006. We anticipate first mailing this proxy statement and accompanying form of proxy on July 9, 2007 to holders of Microchip’s common stock on June 21, 2007, the Record Date for the annual meeting. PROXIES AND VOTING PROCEDURES YOUR VOTE IS IMPORTANT.Because many stockholders cannot attend the annual meeting in person, it is necessary that a large number of stockholders be represented by proxy.Stockholders who hold their shares in “street name” may have a choice of voting over the Internet, by using a toll-free telephone number or by completing a proxy card and mailing it in the postage-paid envelope provided.Please refer to your proxy card or the information forwarded by your bank, broker or other holder of record to see which options are available to you.Under Delaware law, stockholders may submit proxies electronically.Please be aware that if you vote over the Internet, you may incur costs such as telephone and Internet access charges for which you will be responsible. You can revoke your proxy at any time before it is exercised by timely delivery of a properly executed, later-dated proxy (including an Internet or telephone vote if these options are available to you) or by voting by ballot at the annual meeting. The method by which you vote will in no way limit your right to vote at the annual meeting if you later decide to attend in person.If your shares are held in the name of a bank, broker or other holder of record, you must obtain a proxy, executed in your favor, from the holder of record, to be able to vote at the annual meeting. All shares entitled to vote and represented by properly completed proxies received prior to the annual meeting and not revoked will be voted at the annual meeting in accordance with the instructions on such proxies.IF YOU DO NOT INDICATE HOW YOUR SHARES SHOULD BE VOTED ON A MATTER, THE SHARES REPRESENTED BY YOUR PROPERLY COMPLETED PROXY WILL BE VOTED AS OUR BOARD OF DIRECTORS RECOMMENDS. If any other matters are properly presented at the annual meeting for consideration, including, among other things, consideration of a motion to adjourn the annual meeting to another time or place, the persons named as proxies and acting thereunder will have discretion to vote on those matters according to their best judgment to the same extent as the person delivering the proxy would be entitled to vote.At the date this proxy statement went to press, we did not anticipate that any other matters would be raised at the annual meeting. Stockholders Entitled to Vote Stockholders of record at the close of business on the Record Date, June 21, 2007, are entitled to notice of and to vote at the annual meeting.Each share is entitled to one vote on each of the five (5) director nominees and one vote on each other matter properly brought before the annual meeting.On the Record Date, there were 218,613,150shares of our common stock issued and outstanding. In accordance with Delaware law, a list of stockholders entitled to vote at the annual meeting will be available at the annual meeting on August 17, 2007, and for 10 days prior to the annual meeting at 2355 West Chandler Boulevard, Chandler, Arizona, between the hours of 9:00 a.m. and 4:30 p.m., Mountain Standard Time. Required Vote Quorum, Abstentions and Broker Non-Votes The presence, in person or by proxy, of the holders of a majority of the shares entitled to vote at the annual meeting is necessary to constitute a quorum at the annual meeting.Abstentions and broker “non-votes” are counted as present and entitled to vote for purposes of determining a quorum.A broker “non-vote” occurs when a nominee holding shares for a beneficial owner (i.e., in “street name”) does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner.Under the rules of the New York Stock Exchange (NYSE), which apply to NYSE member brokers trading in non-NYSE stock, brokers have discretionary authority to vote shares on certain routine matters if customer instructions are not provided.Proposals One and Three to be considered at the annual meeting may be treated as routine matters.Consequently, if you do not return a proxy card, your broker may have discretion to vote your shares on such matters. Pursuant to NYSE regulations, brokers and other nominees that are NYSE member organizations are prohibited from voting in favor of proposals relating to equity compensation plans unless they receive specific instructions from the beneficial owner of the shares to vote on such matter.National Association of Securities Dealers (NASD) member brokers are also prohibited from voting on such proposals without specific instructions from the beneficial owners of the shares entitled to vote on that matter.Thus, if you hold shares through a broker or other nominee that is an NASD or NYSE member organization, such shares will only be voted in favor of Proposal Two if you have provided specific voting instructions to your broker or other nominee to vote your shares in favor of this proposal. Election of Directors (Proposal One) A plurality of the votes duly cast is required for the election of directors (i.e., the five nominees receiving the greatest number of votes will be elected).Abstentions and broker “non-votes” will not affect the election of directors. Amendment to 2004 Equity Incentive Plan (Proposal Two) The affirmative vote of the holders of a majority of the shares of common stock present in person or represented by proxy and entitled to vote at the annual meeting is required to adopt the amendment to our 2004 Equity Incentive Plan described in Proposal Two.An abstention will have the same effect as voting against this proposal.Broker “non-votes” are not counted for purposes of approving the amendment to our 2004 Equity Incentive Plan, and thus will not affect the outcome of the voting on this proposal. 2 Ratification of Accounting Firm (Proposal Three) The affirmative vote of the holders of a majority of the shares of common stock present in person or represented by proxy and entitled to vote at the annual meeting is required for ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm of Microchip for the fiscal year ending March 31, 2008.An abstention will have the same effect as voting against this proposal.Broker “non-votes” are not counted for purposes of approving the ratification of our accounting firm, and thus will not affect the outcome of the voting on this proposal. Electronic Access to Proxy Statement and Annual Report This proxy statement and our 2007 Annual Report are available at the Corporate/Investors Information section under Annual Reports on www.microchip.com.Our stockholders can elect to view future proxy statements and annual reports over the Internet instead of receiving paper copies in the mail. If you are a stockholder of record, you can choose this option and save us the cost of producing and mailing these documents by marking the appropriate box on your proxy card or by calling our Investor Relations Department at 480-792-7761.If you choose to view future proxy statements and annual reports over the Internet, you will receive a proxy card in the mail next year with instructions containing the Internet address of those materials.Your choice will remain in effect until you contact our Investor Relations Department and instruct us otherwise.You do not have to elect Internet access each year. If you hold your Microchip stock through a bank, broker or other holder of record, please refer to the information provided by that entity for instructions on how to elect to view future proxy statements and annual reports over the Internet.Most stockholders who hold their Microchip stock through a bank, broker or other holder of record and who elect electronic access will receive an e-mail message next year containing the Internet address to use to access Microchip’s proxy statement and annual report. Cost of Proxy Solicitation Microchip will pay the cost of soliciting proxies.Proxies may be solicited on behalf of Microchip by its directors, officers or employees in person or by telephone, facsimile or other electronic means.We may also reimburse brokerage firms and other custodians, nominees and fiduciaries for their expenses incurred in sending proxies and proxy materials to beneficial owners of Microchip common stock. THE BOARD OF DIRECTORS Meetings of the Board of Directors Our Board of Directors met four times in fiscal 2007.During fiscal 2007, each director attended 100% of the meetings of the Board of Directors and of the committees on which such director served.During fiscal 2003, the Board of Directors implemented the practice of meeting in executive session on a periodic basis without management or management directors (i.e., Mr. Sanghi) present, and continued this practice through fiscal 2007.The Board of Directors has determined that each of Messrs. Chapman, Day, Hugo-Martinez and Meyercord is an independent director as defined by applicable SEC rules and NASDAQ listing standards. Communications from Stockholders Stockholders may communicate with the Board of Directors or individual members of the Board of Directors, provided that all such communication is submitted in writing to the attention of the Secretary at Microchip Technology Incorporated, 2355 West Chandler Boulevard, Chandler, Arizona 85224-6199, who will then forward such communication to the appropriate director or directors. Committees of the Board of Directors The following table lists our three Board committees, the directors who currently serve on them and the number of committee meetings held in fiscal 2007: 3 Membership on Board Committees Name Audit Compensation Nominating and Governance Mr. Chapman C · Mr. Day · C Mr. Hugo-Martinez · C · Mr. Meyercord CC · Meetings held in fiscal 2007 7 6 2 C Chair CC
